Citation Nr: 0115222	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  99-06 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The appellant served on active duty from March 1952 to March 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim for an increased 
rating for service-connected post-traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling, and denied a claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

A review of the veteran's substantive appeal, received in 
April 1999, shows that he requested a hearing before a Member 
of the Board at the RO.  That same month, the RO sent the 
veteran notice that a hearing was scheduled on May 27, 1999.  
The veteran failed to appear for his scheduled hearing, and 
there is no record that a request for another hearing was 
ever made.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
severe symptoms, with overlapping symptoms from dementia and 
an organic mental syndrome which have not been service 
connected; he is shown to be partially disoriented, with 
delusions.  

2.  The veteran has not worked since about 1991.

3.  The medical evidence shows that the veteran is totally 
disabled, in whole or in part, due to his PTSD.

4.  The veteran's service-connected PTSD precludes him from 
engaging in some form of substantially gainful employment 
which is available in the national economy, and which is 
consistent with his occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); Veterans 
Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).  

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. §§ 3.340, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the October 1998 rating decision that the 
evidence did not show that he had met the relevant criteria 
for an increased rating for PTSD, or for TDIU.  Those are the 
key issues in this case, and the rating decision, as well as 
the statement of the case (SOC), informed the appellant of 
the evidence needed to substantiate his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and the SOC sent to the 
appellant informed him of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, there are indications that the 
appellant has received outpatient treatment at a VA medical 
facility in Baton Rouge and/or New Orleans.  These records 
are not associated with the claims file.  However, the 
appellant was afforded several VA examinations in 1998, to 
include a field examination.  Furthermore, the Board has made 
favorable determinations in both of his claims.  Under the 
circumstances, the Board concludes that there is no prejudice 
to the veteran in proceeding with his appeal, see Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), and that there is 
sufficient evidence of record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  PTSD

The veteran's service records show that he served in combat 
with a Marine Corps infantry unit during the Korean War.  In 
October 1991, the RO granted service connection for PTSD, 
evaluated as 50 percent disabling.  In November 1997, the 
veteran filed a claim of entitlement to an increased rating 
for PTSD, and in October 1998, the RO denied the claim.  The 
veteran appealed the increased rating issue.  

A review of the veteran's written statements shows that he 
asserts that a higher evaluation is warranted for his PTSD.  
No specific allegations are made in these statements, 
although the appellant asserts that the December 1998 VA 
field examination report is evidence in support of his claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The RO has assigned the veteran's PTSD a 50 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 
9411, a 50 percent evaluation is in order for PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The Board has determined that the evidence shows that the 
veteran has occupational and social impairment, with 
deficiencies in most areas, such that his overall condition 
more closely approximates the criteria for a 70 percent 
rating under DC 9411.  The Board first notes that the medical 
evidence shows that the veteran has a history of at least one 
stroke, and that he suffers from cognitive impairments, to 
include progressive bulbar palsy, dementia and an organic 
mental syndrome, which may or may not be associated with his 
history of stroke.  See e.g., September 1993 VA psychiatric 
examination report; VA heart and neurological disorders 
examination reports, dated in August 1998.  The medical 
evidence also shows that the veteran has been taking 
medications for control of his psychiatric symptoms since 
about 1990.  Also of note, the September 1993 VA psychiatric 
examination report shows that the examiner suggested that the 
veteran's depression was "closely linked" to his declining 
physical state.  

The evidence in this case includes several VA examination 
reports, dated in 1998.  A PTSD examination report, dated in 
February 1998, shows that the veteran complained of symptoms 
that included daily intrusive thoughts of combat in Korea, 
nightmares, depression, low self-esteem and sleep problems.  
He complained of problems with his memory and speech, which 
the examiner described as "sequela of his strokes."  He 
also complained of stress due to loss of bladder control.  He 
stated that he was taking Setraline, Xanax and nortriptyline 
for control of his psychiatric symptoms, and that he had not 
worked since his last VA examination (in September 1993).  On 
examination, he was oriented as to the purpose of the 
examination, but not as to time and place.  The Axis I 
diagnoses were PTSD and major depressive disorder.  The Axis 
V diagnosis was a GAF score of 65, which suggests moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  The examiner indicated that the veteran's condition 
was unchanged since his last VA examination (in September 
1993), and that the veteran's depression was likely to 
increase as his physical health deteriorated.  

An August 1998 PTSD examination report shows that the veteran 
complained of nightmares, daily intrusive thoughts of combat 
and depression.  The report notes a history of stroke five 
years' before, which left the veteran with impaired speech 
and difficulty with balance and walking.  His recent history 
reportedly included verbal abuse of his wife, increased 
agitation, "excessive PTSD-type symptoms," and a recent 
transfer to a nursing home.  The veteran had turned Power of 
Attorney over to his wife, who reportedly had managed the 
veteran's finances for many years.  The veteran's wife 
reported marked behavioral problems, a child-like dependency 
on his wife which suggested "a significant functional 
component at work."  On examination, the veteran was alert 
and generally well-oriented to time, place and person, but 
was unsure of  the purpose of the examination.  Memory was 
fair and concentration was poor.  There was mild to moderate 
psychomotor retardation, and the mental status examination 
resulted in a raw score of 63 out of a possible 100, which 
the examiner stated was more than two standard deviations 
below the norm for someone the veteran's age.  In his 
summary, the examiner stated that the evidence was suggestive 
of at least mild cognitive deterioration, and that the 
veteran was not emotionally or psychologically prepared to 
contribute to the management of his funds.  The diagnostic 
impressions were mild organic mental syndrome of uncertain 
etiology and PTSD with depressive features (by history).  

A VA neurological disorders examination report, dated in 
August 1998, shows that the veteran was oriented to person 
and place only.  Speech was slurred and gait was abnormal.  
The impression noted a history of stroke and "very 
significant dementia."  

A report of an unannounced VA field examination, dated in 
December 1998, shows that the examiner noted delusional 
behavior which abated when the veteran realized who the 
examiner was.  Specifically, the field examiner wrote:

My visit was unannounced and I observed a 
very bad incident where the Vet was 
hallucinating that he was back in Korea 
in the Marine Corps fighting with his 
wife to get out the trailer to hide in 
the woods in the back so the Gooks would 
not get him.  All the knives in the house 
were locked up so that the Vet would not 
attempt to hurt himself.  His pill 
medications are also secured so that he 
will not attempt to overdose.  Oddly 
enough he totally calmed down upon 
becoming aware that I was present and his 
wife states that he always responds to 
any figure representing authority that 
way.  He saluted me after observing my 
Marine Corps emblem on my badge.

My observation is that Vet is definitely 
unable to work.  Wife states that he is 
always calm and rational around Doctor's 
etc as I observed which makes it hard to 
explain why he cannot work.  The 
individual unemployability decision 
definitely needs to be 
re-reviewed

The claims file also contains two lay statements, from the 
veteran's wife, and a joint letter from his son and daughter-
in-law, who essentially assert that the veteran displays 
isolating, paranoid and violent behavior.  He is also said to 
be nervous and scared much of the time.  

The Board finds that the foregoing evidence shows that the 
veteran has is shown to have occupational and social 
impairment, with deficiencies in most areas.  Therefore, a 70 
percent rating is warranted for PTSD.  In this regard, the 
veteran's symptoms include anger, irritability, flashbacks, 
avoidance behavior, nightmares and intrusive thoughts of 
combat in Korea.  He has been receiving several medications 
on an ongoing basis in a continued attempt to stabilize his 
condition.  Of particular note, the veteran apparently 
suffered at least one stroke.  The findings include cognitive 
impairment possibly related to organic brain pathology, and 
some examiners have indicated this cognitive impairment is 
secondary to his stroke (at least one other opinion is 
equivocal on this point).  In any event, and although service 
connection is not currently in effect for any residuals of a 
stroke, the claims file does not currently contain a medical 
opinion which dissociates any psychiatric/neuropsychiatric 
symptoms from the veteran's PTSD symptoms.  In such cases, 
the Court has held that when it is not possible to separate 
the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  In this case, the Board is 
convinced that when the veteran's psychiatric and 
neuropsychiatric symptomatology is fully considered, together 
with his other demonstrated PTSD symptomatology, a rating of 
70 percent is warranted for the veteran's PTSD.  

A schedular rating in excess of 70 percent is not warranted.  
The highest schedular rating of 100 percent under DC 9411 is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 100 percent rating have not been met.  With 
regard to employment, it appears that the veteran has not 
worked since about 1991, and the record contains his 
assertions that he is unemployable due to his PTSD.  The 
Board has also considered the evidence as to employability 
and the December 1998 VA field examination report, which 
includes medical and non-medical opinions to the effect that 
the veteran cannot work, at least in part due to his 
psychiatric symptoms (this evidence is discussed in greater 
detail in part II, infra).  However, the Board finds that 
overall, the evidence does not show that the veteran has 
symptoms that are sufficiently persistent or disabling so as 
to warrant a 100 percent rating.  For example, the medical 
evidence does not show that the veteran  has persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Examples include the August 1998 VA PTSD examination report, 
which noted that the veteran was fairly independent and self-
sufficient in managing his personal care.  The veteran's 
affect was appropriate, to include a sense of humor.  Thought 
processes were logical and coherent, with no evidence of 
bizarre, tangential or idiosyncratic associations.  There was 
no evidence of hallucinations or delusions.  Speech was 
hypophonic, but otherwise grossly intact.  Memory was fair.  
As for the other evidence, notwithstanding the notation of a 
hallucination in the December 1998 field examination report, 
the Board notes that overall the evidence does not show that 
the veteran has suicidal or homicidal ideation or 
hallucinations.  See e.g., February 1998 VA PTSD examination 
report.  In summary, there is little or no evidence of such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, an 
intermittent inability to perform the activities of daily 
living, disorientation, memory loss, or other PTSD symptoms, 
which would warrant a 100 percent rating.  Therefore, the  
Board finds that the impairment resulting from the veteran's 
PTSD warrants no higher than a 70 percent rating.  
II.  TDIU

The veteran was granted service connection for PTSD in 
October 1991.  This is his only service-connected disability.  
In part I, supra, of this decision, the Board determined that 
his PTSD is properly evaluated as 70 percent disabling.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

As previously stated, the veteran's service-connected PTSD 
has been evaluated as 70 percent disabling.  He is also shown 
to have a number of severe disabilities which have not been 
service-connected, to include status post cerebrovascular 
accident (CVA), hiatal hernia, hypertension, pulmonary 
emphysema and status post TURP (transurethral resection of 
prostate).  At issue is whether the veteran's service-
connected PTSD, without consideration of any of his 
nonservice-connected disabilities, precludes all forms of 
substantially gainful employment in the national economy 
which are consistent with his education and occupational 
experience and which would afford a living wage.  As the 
veteran's PTSD is evaluated as 70 percent disabling, the 
veteran meets the minimum schedular requirements for TDIU, 
and may be granted TDIU if it is determined that his PTSD 
renders him unemployable.  See 38 C.F.R. § 4.16(a).  Upon its 
review of the history of the veteran's service-connected 
PTSD, the Board is persuaded that the current evidence 
warrants a conclusion that this disability precludes him from 
engaging in substantially gainful employment, and that he is 
totally disabled due to this disability.  

As for the veteran's work history, a number of documents, 
including an application for compensation and pension (VA 
Form 21-526), received in June 1991, an improved pension 
Eligibility Verification Report (EVR) (VA Form 21-0516), 
received in July 1992 and a December 1992 VA PTSD examination 
report, indicate that the veteran has not worked since 1991, 
and that in his last job was as a pipe fitter.  The veteran 
has reported that he has no more than an eighth grade 
education.  

The February 1998 VA PTSD examination report shows that the 
examiner stated that the veteran's depression was likely to 
increase as his physical health deteriorated.  The August 
1998 PTSD examination report shows that because of the 
veteran's multiple physical and psychological handicaps, 
further employment appeared to not to be a viable option.  
The examiner further indicated that the veteran could not 
manage his own funds.  A VA neurological disorders 
examination report, dated in August 1998, shows that the 
examiner stated that the veteran was unable to work because 
of his dementia and gait disorder, and that both service and 
nonservice-connected disabilities by themselves made him 
incapable of work, and that the veteran was not competent.  A 
VA heart examination report, dated in August 1998, shows that 
the examiner stated that given the veteran's general level of 
mentation and ability, it would be very difficult for his to 
maintain any gainful employment.  A VA field examination 
report, dated in December 1998, shows that the examiner 
stated that, "My observation is that the vet is definitely 
unable to work...The individual unemployablility decision 
definitely needs to be re-reviewed.."

In summary, the aforementioned evidence shows that the 
veteran has not worked since 1991, and that he has been 
receiving ongoing treatment for service-connected PTSD for 
years which includes several medications.  This disability is 
currently evaluated as 70 percent disabling.  The Board 
further notes that the claims file contains three opinions 
from VA physicians who have determined that the veteran is 
unable to work due to, in whole or in part, psychological and 
neuropsychological symptoms, to include cognitive impairment.  
Of particular note, although the medical evidence indicates 
that the veteran has been diagnosed with status post CVA, 
dementia, and organic mental syndrome, and although service 
connection is not in effect for any of these disorders, the 
claims file does not currently contain any medical evidence 
by which the symptoms from these disorders may be 
disassociated from the symptoms of his service-connected 
PTSD.  In such cases, where the inability to work may be 
caused by nonservice-connected and service-connected 
disability, the benefit-of-the-doubt doctrine is for 
consideration.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  In addition, the VA field examiner was unequivocal 
in his opinion that the veteran was unemployable.  Finally, 
the Board points out that its decision is consistent with the 
fact that in February 1999, VA determined that the veteran 
was not competent to handle disbursement of funds.  

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran is 
unemployable due to his PTSD, and that the evidence shows 
that the veteran's PTSD precludes him from engaging in 
substantial gainful employment.  


ORDER

A rating of 70 percent, and no more, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

